DETAILED ACTION
This is an Office action based on application number 16/407,774 filed 9 May 2019, which is a continuation of PCT/JP2016083429 filed 10 November 2016. Claims 1-2, 5-8, and 11-17 are pending. Claims 3-4 and 9-10 are canceled. Claims 6-7 and 11-12 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 14 January 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Menzi et al. (US Patent No. 6,056,949) (Menzi) in view of Omori et al. (WIPO International Publication No. WO 2015/052969 A1 with citations taken from the provided machine translation) (Omori), Corkery et al. (US Patent Application Publication No. US 2011/0223297 A1) (Corkery), Mussinan et al. (US Patent No. 4,250,201) (Mussinan) and the evidence of Rosenburg (US Patent No. 4,545,941) (Rosenburg).

Regarding instant claims 1-2, Menzi discloses spherical flavorant granulates (col. 1, lines 64-67) comprising a core material including lactose (col. 2, lines 6-12) and a carrier material selected from starch, gum arabic, carrageenan, gelatin and combinations thereof (col. 2, lines 20-27). Said starch is construed to meet the requisite binder.
	Menzi further discloses the flavorant granulates have a particles size from 0.05 mm to about 3.0 mm (Claim 11). While Menzi does not disclose the range recited by the claims, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).
	Menzi does not explicitly disclose the specific thickener. Menzi does not explicitly disclose a content of a medium-chain triglyceride. Menzi does not explicitly disclose the breaking strength and strain ratio of the flavorant granulates.
	Omori discloses capsules that are embedded in the filter portion of a tobacco product wherein the tobacco flavor is changed by crushing the embedded capsules (page 1, third paragraph). Omori teaches that such capsules have a breaking load of 5N to 25N. Specifically, if the breaking load is less than 5N, a good cracking feeling is not obtained, and if they breaking load is more than 25N, the capsule may not be easily broken by the user’s fingers (page 6, first paragraph).
	Omori discloses that the capsules have a fracture displacement of 1/20 to 2/3 of the diameter of the seamless capsule (page 6, second paragraph). Omori teaches that the fracture displacement refers to the displacement when pressure is applied to the capsules to the limit of rupture (page 6, second paragraph). Omori teaches that if the fracture displacement is less than 1/20, the capsules feel brittle and weak, and if the fracture displacement exceeds 2/3, the capsules are elastic and hard to break (page 6, second paragraph).
	At paragraph [0011] of the instant specification, Applicant defines strain ratio as the numerical value obtained by dividing the distance that probe travels between contact with the powder aggregate and the point at which the aggregate breaks up by the particle size of the powder aggregate; furthermore, Applicant states that strain ratio is also referred to as displacement at break. Therefore, the fracture displacement of Omori and the strain ratio of the claim are construed to measure the same parameter Furthermore, the range disclosed by Omori, i.e., 1/20 to 2/3 of the diameter of the seamless capsule, is construed to correspond to a strain ratio of 5.0 to 66.7%; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	With regard to the claimed particle size, while Menzi discloses a particle size range that is close to the claimed range, alternatively, Omori discloses that the diameter of the capsules is not particularly limited as long as the effects of the present invention are not impaired, and can be appropriately selected according to the purpose of the capsule, and can be 1mm to 7 mm (page 6, last paragraph to page 7, first paragraph); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Mussinan discloses flavor adjuvants (col. 5, lines 64-66) readily mixed with co-ingredients that act as vehicles comprising, broadly, thickeners including carriers, binders, protective colloids, suspending agents, and the like, e.g., agar-agar; carrageenan; natural and synthetic gums such as gum arabic; disaccharides; and the like (col. 6, line 65 to col. 7, line 6).
	Mussinan is construed to establish that at least the starch, gum arabic, and gelatin of Menzi are functionally equivalent and readily combinable and/or replaceable with at least agar-agar when used as a vehicle for flavorants. Furthermore, one of ordinary skill in the art would recognize that the lactose disclosed by Menzi is a disaccharide, which is disclosed by Mussinan.
	Further, Corkery discloses porous particles that have been loaded with at least one liquid flavorant (paragraph [0013]). Corkery further discloses that the release rate of flavorant from the loaded particle is influenced by including an active transport agent from within the pores of the particles, wherein said active transport agent is selected from medium-chain triglycerides (paragraph [0049]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, produce flavorant granulates within the scope of Menzi that have the breaking load and fracture displacement prescribed by Omori. The motivation for doing so would have been to produce a tobacco flavorant that provides a satisfying break feel that is easily broken by the user.
	Further, it would have been obvious to produce the flavorant granulates of Menzi to have an expanded particle size as prescribed by Omori. The motivation for doing so would have been that Omori establishes that flavorant particles may have a broader particle size and still without impairing the intended effect of the granules.
	Further, it would have been obvious to add at least the agar agar of Mussinan to the flavorant granulates of Menzi. The motivation for doing so would have been that Menzi readily discloses the use of a combination of carrier materials when forming said flavorant granulates, and Mussinan discloses that at least agar agar is a thickener/carrier material used in the production of flavorant compounds that is readily combinable with at least starch. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, it would have been obvious to include the medium-chain triglyceride of Corkery in order to control the rate of flavor release.
	Regarding the claimed properties, the scope of the prior art combination necessarily encompasses a particle composition that is substantially identical to the instant claims, and one of ordinary skill in the art would expect the encompassed particle composition to have the same properties as the particles of the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 5, Menzi does not explicitly disclose the amount of core material. However, one of ordinary skill in the art would readily recognize that the core material provides for the basis on which the flavorant granule is formed as well as the overall flavor-imparting ability of the granule.
	Since the instant specification is silent to unexpected results, the specific amount of core is not considered to confer patentability to the claims. As the flavor provided by the flavorant granule is a variable that can be modified, among others, by adjusting the amount of flavourant carried by the granule through adjustment of the amount of core material, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of core material in the prior art combination to obtain the desired flavour (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 13, Rosenburg provides evidence that medium-chain triglycerides are composed primarily of fatty esters having a chain length of 6 to 12 carbon atoms (col. 2, lines 7-9).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Menzi in view of Omori, Mussinan, and Corkery in view of  as applied to claim 1 above, and further in view of Shekunov et al. (US Patent Application Publication No. US 2006/0138687 A1) (Shekunov).

Regarding instant claim 14, Menzi in view of Omori and Corkery discloses the composition of claim 1, as cited above, but does not explicitly disclose the porous structure of the claims.
	However, Shekunov discloses that porous particles are used advantageously in the delivery of drugs (paragraph [0030]). The delivery of drugs is considered to be analogous to the delivery of flavorants as desired by Menzi
	Shekunov further discloses exemplary porous lactose particles (paragraph [0067]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the porous lactose particles of Shekunov as the lactose core material of Menzi. The motivation for doing so would have been that Shekunov teaches that porous particles are particularly advantageous in the delivery of drugs, which is analogous to the flavorant delivery desired by Menzi.
	Therefore, it would have been obvious to combine Shekunov with Menzi in view of Omori, Mussinan, and Corkery to obtain the invention as specified by the instant claim.

Regarding instant claim 15, Menzi further discloses that additional flavorants are added to the core material (col. 2, lines 33-38). Said flavorants, when added to the core material comprising lactose are construed to be included into the porous lactose structures of the prior art combination.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Menzi in view of Omori, Mussinan, Corkery and Shekunov.

Regarding instant claim 16, Menzi discloses spherical flavorant granulates (col. 1, lines 64-67) comprising a core material including lactose (col. 2, lines 6-12) and a carrier material selected from starch, gum arabic, carrageenan, gelatin and combinations thereof (col. 2, lines 20-27). Said starch is construed to meet the requisite binder.
	Menzi further discloses the flavorant granulates have a particles size from 0.05 mm to about 3.0 mm (Claim 11). While Menzi does not disclose the range recited by the claims, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).
	Menzi does not explicitly disclose the specific thickener. Menzi does not explicitly disclose a content of a medium-chain triglyceride. Menzi does not explicitly disclose the breaking strength and strain ratio of the flavorant granulates. Menzi does not explicitly disclose crystal grains aggregated to form a porous structure.
	However, Omori discloses capsules that are embedded in the filter portion of a tobacco product wherein the tobacco flavor is changed by crushing the embedded capsules (page 1, third paragraph). Omori teaches that such capsules have a breaking load of 5N to 25N. Specifically, if the breaking load is less than 5N, a good cracking feeling is not obtained, and if they breaking load is more than 25N, the capsule may not be easily broken by the user’s fingers (page 6, first paragraph).
	Omori discloses that the capsules have a fracture displacement of 1/20 to 2/3 of the diameter of the seamless capsule (page 6, second paragraph). Omori teaches that the fracture displacement refers to the displacement when pressure is applied to the capsules to the limit of rupture (page 6, second paragraph). Omori teaches that if the fracture displacement is less than 1/20, the capsules feel brittle and weak, and if the fracture displacement exceeds 2/3, the capsules are elastic and hard to break (page 6, second paragraph).
	At paragraph [0011] of the instant specification, Applicant defines strain ratio as the numerical value obtained by dividing the distance that probe travels between contact with the powder aggregate and the point at which the aggregate breaks up by the particle size of the powder aggregate; furthermore, Applicant states that strain ratio is also referred to as displacement at break. Therefore, the fracture displacement of Omori and the strain ratio of the claim are construed to measure the same parameter Furthermore, the range disclosed by Omori, i.e., 1/20 to 2/3 of the diameter of the seamless capsule, is construed to correspond to a strain ratio of 5.0 to 66.7%; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	With regard to the claimed particle size, while Menzi discloses a particle size range that is close to the claimed range, alternatively, Omori discloses that the diameter of the capsules is not particularly limited as long as the effects of the present invention are not impaired, and can be appropriately selected according to the purpose of the capsule, and can be 1mm to 7 mm (page 6, last paragraph to page 7, first paragraph); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Mussinan discloses flavor adjuvants (col. 5, lines 64-66) readily mixed with co-ingredients that act as vehicles comprising, broadly, thickeners including carriers, binders, protective colloids, suspending agents, and the like, e.g., agar agar; carrageenan; natural and synthetic gums such as gum arabic; disaccharides; and the like (col. 6, line 65 to col. 7, line 6).
	Mussinan is construed to establish that at least the starch, gum arabic, and gelatin of Menzi are functionally equivalent and readily combinable and/or replaceable with at least agar agar when used as a vehicle for flavorants. Furthermore, one of ordinary skill in the art would recognize that the lactose disclosed by Menzi is a disaccharide, which is disclosed by Mussinan.
	Further, Corkery discloses porous particles that have been loaded with at least one liquid flavorant (paragraph [0013]). Corkery further discloses that the release rate of flavorant from the loaded particle is influenced by including an active transport agent from within the pores of the particles, wherein said active transport agent is selected from medium-chain triglycerides (paragraph [0049]).
	Further, Shekunov discloses that porous particles are used advantageously in the delivery of drugs (paragraph [0030]). The delivery of drugs is considered to be analogous to the delivery of flavorants as desired by Menzi.
	Shekunov further discloses exemplary porous lactose particles (paragraph [0067]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, produce flavorant granulates within the scope of Menzi that have the breaking load and fracture displacement prescribed by Omori. The motivation for doing so would have been to produce a tobacco flavorant that provides a satisfying break feel that is easily broken by the user
	Further, it would have been obvious to produce the flavorant granulates of Menzi to have an expanded particle size as prescribed by Omori. The motivation for doing so would have been that Omori establishes that flavorant particles may have a broader particle size and still without impairing the intended effect of the granules.
	Further, it would have been obvious to add at least the agar agar of Mussinan to the flavorant granulates of Menzi. The motivation for doing so would have been that Menzi readily discloses the use of a combination of carrier materials when forming said flavorant granulates, and Mussinan discloses that at least agar agar is a thickener/carrier material used in the production of flavorant compounds that is readily combinable with at least starch. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, it would have been obvious to include the medium-chain triglyceride of Corkery in order to control the rate of flavor release.
	Further, it would have been obvious to use the porous lactose particles of Shekunov as the lactose core material of Menzi. The motivation for doing so would have been that Shekunov teaches that porous particles are particularly advantageous in the delivery of drugs, which is analogous to the flavorant delivery desired by Menzi.
	Regarding the claimed properties, the scope of the prior art combination necessarily encompasses a particle composition that is substantially identical to the instant claims, and one of ordinary skill in the art would expect the encompassed particle composition to have the same properties as the particles of the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Regarding the claimed “crystal grains formed of the core material” and the “crystal grains aggregated to form the porous spherical aggregate”, the prior art combination encompasses a lactose core material embodiment that is substantially identical to the claims, and one of ordinary skill in the art would expect the lactose core material embodiment to be composed of crystal grains that aggregate to form a porous powder aggregate in the same way as the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Omori, Mussinan, Corkery, and Shekunov with Menzi to obtain the invention as specified by the instant claims.

Regarding instant claim 17, the prior art combination is silent with regard to the formation of a capsule; therefore, the structure of the prior art necessarily does not have a coating film that forms a capsule in the same way as recited in the claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the prior art grounds of rejection are altered. Applicant’s arguments regarding the prior art rejections, however, are unpersuasive.
Applicant primarily traverses the disclosure of the Menzi reference. Specifically, Applicant points out that independent claims 1 and 16 are amended to limit the particle size of the spherical powder aggregate to 3.5 mm to 6.0 mm. Applicant argues that the amended range does not overlap the particle size range disclosed by Menzi (i.e., 0.05 mm to 3 mm). Therefore, Applicant appears to traverse the prima facie case of obviousness regarding the claimed particle size. Further, in support of their arguments, Applicant contends that unexpected properties are obtained by the use of the claimed particle size. Specifically, Applicant contends that when the particle size of the spherical powder aggregate is 3.5 mm or larger, the spherical powder aggregate can be stably sandwiched or held between a user’s fingers or teeth, and therefore can be easily and pleasantly broken or crushed by the user’s fingers or teeth. As a result, Applicant contends that the spherical powder aggregate can be quickly and effectively broken or crushed, whereby the user is not frustrated by taking a long time to break the spherical powder aggregate. On the other hand, Applicant contends that when the spherical powder aggregate is 6.0 mm or smaller, it is possible to stably produce a filter of a smoking article since most of the filters in smoking articles have a diameter of about 7 mm.
	Applicant’s arguments are unpersuasive. As discussed in the prior art rejection above, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the range disclosed by Menzi (i.e., 0.05 mm to 3 mm) is considered to be reasonably close such that the structure of the prior art and that of the claims would necessarily have the same properties. Support for such a position comes from (1) the broader range of the previous claims and (2) Applicant’s full disclosure. Specifically, at page 11, second full paragraph of the Specification, Applicant discloses that the size of the spherical powder aggregate is 1.0 to 6.0 mm, preferably 2.5 to 5.5 mm, and more preferably 3.0 to 4.5 mm. Therefore, it would be readily apparent to one of ordinary skill in the art, reading the original disclosure of Applicant’s invention, that the prior art combination encompasses an embodiment that would necessarily have similar properties to that of Applicant’s invention especially when preferred embodiments of Applicant’s own invention encompass the same particle size. There does not appear to be a significant effect of the particle size range of from 3.5 mm to 6 mm except to attempt to overcome the prior art of record.
	Applicant’s arguments as to unexpected results is unpersuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I). In the instant case, the arguments that the minimum particle size of 3.5 mm allows for a stable “sandwiching” of the spherical powder aggregate that also allows for an easy and pleasant breaking sensation are not supported by evidence.
	Additionally, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."). See MPEP §716.02(b)(I). In the instant case, Applicant has not provided data to show that those particles having a minimum particle size of 3.5 mm provide an unexpectedly easy and pleasant breaking sensation. Instead, Applicant merely concludes that this effect is achieved even though it is not clearly supported by Applicant’s original disclosure.
	Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, Applicant has not provided any evidence commensurate in scope with the claims that the alleged unexpected result occurs at the threshold of 3.5 mm to 6 mm particle diameter.
	Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d)(II). In the instant case, Applicant has not provided any evidence commensurate in scope with the claims and evidence of those particles having a particle outside the claimed diameter range, wherein those particles outside of the claimed range do not have the alleged unexpected results.

Applicant further traverses the combination of Menzi with the secondary references. Specifically, Applicant traverses the combination of Shekunov with Menzi to disclose the requisite porosity.
	Applicant’s argument is unpersuasive. First, while the particles in Shekunov and the claims differ in their specific use, both references are drawn to the use of particle bases for the delivery of chemical agents to the user. Therefore, Applicant’s argument that the specific end uses of the particles is unpersuasive. While the previous argument that the broadest reasonable interpretation of the references may not be the standard to interpret the prior art references, it is still the Examiner’s position that the both references are sufficiently related and analogous to each other (i.e., both involve the delivery of chemical agents to a user through the use of a particle base) that one of ordinary skill in the art would readily combine the teachings of the references to arrive at the claimed invention. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            
/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        04/21/2022